Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Terminal Disclaimer (TD) filed on 04/25/2022:
Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 (for a total of 23) have been examined.
Claims 6, 8, 11-13, 15-20, 22, 25-27, 29-38, 40-42, 44-50, 54, 56-60, 62-65, 67-68 and 71-139 have been canceled by Applicant.
Claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70 (for a total of 23) have been allowed.

Response to Terminal Disclaimer (TD) on 04/25/2022
Claim Interpretation
1.	Applicant appears not to argue, in response to the Non-statutory Double Patenting Rejection, filed on 04/25/2022, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1-2) from the previous office action.
	

Double Patenting
1.	Applicant’s Terminal Disclaimer (TD), filed on 04/25/2022, has overcome the nonstatutory double patenting rejection to claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70  from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims filed on 04/07/2022, and Terminal Disclaimer (TD) filed on 04/25/2022, the examiner was able to find the closest prior art of record, which is lchimaru (US 20200005644A1) and U.S. Patent No.: 10380886B2 taken either individually or in combination with other prior art of US Pat. No.: 10692365B2, HAYAKAWA (JP 3559425B2), BREUEL (WO 2005037592A1), Telpaz (US 20200225676A10 and DITTY (US 20190258251A1), who describe an information providing system that includes: one or a plurality of mobile terminals each configured to transmit first information based on own sensor information to a server; one or a plurality of fixed terminals each configured to transmit second information based on own sensor information to the server; and the server configured to generate third information on the basis of the first information and the second information that have been received by the server, and configured to transmit the generated third information to at least the mobile terminal.
In regards to claims 1-5, 7, 9-10, 14, 21, 23-24, 28, 39, 43, 51-53, 55, 61, 66 and 69-70, f lchimaru (US 20200005644A1) and U.S. Patent No.: 10380886B2 taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
providing road users with customized information and control vehicles with vehicle specific control instructions including vehicle longitudinal acceleration and speed. lateral acceleration and speed, and vehicle orientation and direction;
providing operations and maintenance services for system entities; 
wherein said roadside units RSUs comprise a communications module, a sensing module, and a data processing module, and generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and 
wherein said traffic control center TCC and traffic control unit TCU are automatic or semi-automated computational modules that provide data gathering, information processing, network optimization, and/or traffic control; and generate and provide vehicle specific control instructions including longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and 
providing control among system entities, providing road users with customized information, controlling vehicles using time-sensitive control instructions, and providing operations and maintenance services for system entities; 
wherein time-sensitive control instructions include vehicle longitudinal acceleration and speed,  lateral acceleration and speed, and vehicle orientation and direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662